 

Case 19-14628-EPK Doc 7 Filed 04/10/19 Page 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN I)ISTRICT oF FLORIDA

Www.tisb.uscourts.gov
CHAPTER 13 PLAN findividual Ad]'ustment of Debtsl

 

 

 

 

E| Original Plan
l:| Amended Plan (Indicate ist, 2nd, etc. Amended, if applicable)
|:| Moditied Plan (ludicate lst, 2nd, etc_ Modified, if applicable)
DEBTOR: Josephine L. Douglas IOINT DEBTOR: CASE NO.: l9-l 4628-EPK H_
SS#: xxx-xx- L SS#: )ixx-Xx-
I. BOTLCES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Loeal Rules 2002-1 (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan, You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following

 

The valuation of a secured claim, set out in Section III, which may result in a .
partial payment or no payment at all to the secured creditor |:| mcmde |:| Not included

 

Avoidance of a judiciai lien or nonpossessory, nonpurchase-money security interest, set

nut in Section IH [:| Ineluded [__!:| Not included

 

 

 

Nonstandard provisions, set out in Section VIII |:| Included [:l Not included

 

 

lI. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)l ATTORNEY'S F`EE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustees
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the hill 10%, any unused
amount will be~paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $634.74 for months; to L ;
2. $132.00 for months_60_ tow;
B. DEBTOR(S]' ATTORNEY'S FEE: [:3 NONE l:l PRO BONO
Total Fees: $3650.00 Total Paid: $500.00 Balance Due: $3150.00
Payable $75.00 /month (Months l to g )

Allowed fees under LR -2016-1(B)(2) are itemized beiow:
Chapter 13: $3,500.00; Costs: 3150.00

Applieations for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Ill. TREATMENT OF SECUR_ED CLAIMS

A. SECURED CLAIMS: [:§ NONE
[Retain Liens pursuant to i 1 U.S.C. §1325 (a)($)] Mortgage(s)/Lien on Real or Personai Property:

 

1- C1”""iit‘)1”5}3anlc of America

 

 

Address: P.O. Box 982238 Arrearage/ Payoff nn Penrion pate $4_000.00
El Paso= TX 79998 [Select Payment Type] $4-6.19 /rnonth (Months ; wi )
Last 4 Digits Of [Select Payment Type] M !month (Months L to _52__ )
Account NO.: 3728 regular Paymem (Maincain) 3423.69 month months 1 tag )

Other:

 

 

 

 

LF-Sf (rev. 10/3."17) Page l of3

CaS€ 19-14628-EPK

Doc 7 Filed 04/10/19 Page 2 of 3

Debtor[s): Josephine L. Douglas Casc number; l9-l4628-EPK

 

 

|:] Real Property
|:[Principal Residence

|:lOti-ier Real Property

Address of Collateral:
2107 Orange Blossom Avenue
Sebring, FL 33870

|::l Personal PropertyfVehicle

Description of Collateral:

Checl< one below for Real Property:
|:|Escrow is included in the regular payments

[:|The dehtor(s) will pay I:ltaxes |:linsurance directly

 

 

2. Cl'€dltol'; Aarcms

 

 

 

IV.

LF-3l (rev. 1013/17)

 

Address: 2411 US Highway 27 N. Arroorogo/ Poyoff on reason onto 31,300.00
Sebrmg’ FL 33870 Payot`t` (Including 0% monthly interest) $32.15 /month (Months 1 to_,_§_.§l_m 1

Last 4 Digits of
Accouut No.: 1841
Other:
|:i Real Property Check one below for Real Property:

|:|Principal Residence |:]Escrow is included in the regular payments

|:|Other Real Property [____|The debtor(s) will pay |:ltaxes |___\insurance directly
Address of Coilateral:

2107 Orange Blossom Avenue
Sebring, FL 33870

l:| Personal Property/Vehicle

Dcscription Of COllaterHiI 2 TVs, 1 reliigcrator, 1 playstation

 

 

 

B. VALUATION'OF COLLATERAL: [_'!] NONE

C. LIEN AVOH)ANCE §§ NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter l3 Trustee.
l:\ NONE _ -

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustce.
|:] NONE

l:] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
Name of Creditor Last 4 Diaits of Account No. Description of Collateral (Address. Vehicle. etc.)

l Santander Consumer, USA 1000 2016 Dodge Journey; VIN: 3C4PDDBGOGT135626

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and ll U.S.C. § l322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS|S!' ATTORNEY'S FEE: NONE
B. INTERNAL REVENUE SERVICE: NONE

C. DOMESTIC SUPPORT OBLIGATION(SF [El NONE
1). oTnER= iii NONE
TREATMENT OF UNSECURE]) NONPRIORITY CREDITORS
A. Pay 5120.00 /'rnonth (Months £ to_ )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

Page 2 of 3

Case 19-14628-EPK Doc 7 Filed 04/10/19 Page 3 of 3
Debtor(s): Josephine L. Douglas Case number: 19~14628-EPK

 

B. m lf checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[§i NONE
vii. income rAx nETURNs AND REFUNDS= |§; NoNE
viii. NoN-sTANi)ARo PLAN PRovisioNs NoNE

PROPERTY OF TI-IE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor Joint Debtor
Date Date

 

Iosephine L. D¢ . ; .

 
 
   

  
 

11 .-_. _ . Aprii 10, 2019
-. »' y with pe `ssion to sign on Date
Deb r(s)' be

   

By filing this_;;loe ment, the Attorney for Debtor[s) or Debtor(s)., if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-si (rov. io/sii'i) Poges ors

